Affirmed and Memorandum Opinion filed May 27, 2004








Affirmed and Memorandum Opinion filed May 27, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00752-CR
____________
 
OSWALD GEORGE LEE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 180th District
Court
Harris County, Texas
Trial Court Cause No.
913,035
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of sexual
assault of a child.  On June 24, 2002,
appellant was placed on deferred adjudication probation for 10 years.  The State moved to adjudicate guilt on April
9, 2003.  On June 2, 2003, the trial court
sentenced appellant to confinement for 18 years in the Institutional Division
of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 27, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore. 
Do Not Publish C Tex. R. App. P. 47.2(b).